Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20112701F
Release Date: 7/8/2011
CC:LB&I:RFPH:CH2:JDScheid
POSTF-147002-10
UILC:

61.00-00, 118.00-00, 118.01-02

date:

February 11, 2011

to:

from:

subject:

Revenue Agent Stephanie L. Tucker
RFPH, Territory 2, Team 1532, Chicago
(Large Business & International)
Associate Area Counsel (Chicago, Group 2)
(Large Business & International)

Bank Enterprise Award payment received from the U.S. Department of the Treasury
Community Development Financial Institutions Fund is not excluded from Taxpayer's
income under section 118.
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent. This advice has been coordinated with Industry Counsel,
Section 118 and the National Office, Associate Chief Counsel for Passthroughs and
Special Industries, Branch 5.
LEGEND
Taxpayer
Sub
a
b
c
d
e
f
g
h
i

= --------------------------------------=
------------------------------=
----------------------------=
----------------------------=
------=
------=
-----------=
---=
---=
-----------=
------------

POSTF-147002-10

2

ISSUE
Whether Bank Enterprise Award (“BEA”) payments received by Taxpayer from
the U.S. Department of the Treasury Community Development Financial Institutions
Fund (the “Fund”) during the taxable years ended *** a and *** b are excluded from
Taxpayer’s gross income for the taxable years *** c and *** d, respectively, as a
nonshareholder contribution to capital under section 118?
CONCLUSION
It is our opinion that the BEA payments received by Taxpayer from the Fund
during the taxable years ended *** a and *** b are not excluded from Taxpayers gross
income under section 118 for the taxable years *** c and *** d, respectively. For the
award years *** c and *** d, it is clear that the intent of the BEA program was to
increase financial services in distressed communities. The criteria for receipt of the BEA
payment, the mechanisms used to calculate the amount of the BEA payment, and the
unrestricted use of the funds suggest that the purpose of the BEA payment is to
supplement revenue of the recipient for qualified activities. Further, under an analysis
of the factors outlined in Chicago, Burlington & Quincy R.R., the BEA payment does not
satisfy the characteristics of a nonshareholder contribution to capital under section 118.
Accordingly, it is our opinion that the BEA payments are properly included in Taxpayer’s
gross income under section 61 for the taxable years *** c and *** d.
FACTS
Taxpayer is a holding company subject to regulation by the Federal Reserve
Bank. Taxpayer’s wholly owned subsidiary, Sub, is an FDIC-insured financial institution
with offices located in the *** e metropolitan area. Taxpayer files a consolidated Federal
income tax return on the cash basis of accounting.
General Background of the BEA Program
The Bank Enterprise Award (“BEA”) program was established under the
Community Development Banking and Financial Institutions Act of 1994, as amended,
12 U.S.C. 4701 et seq., 108 Stat. 2163, 2179 (1994),1 and its associated regulations
codified at 12 CFR Part 1806. The BEA program is administered by the U.S.
Department of the Treasury Community Development Financial Institutions Fund (the
“Fund”) with its purpose to encourage FDIC-insured financial institutions to increase
their levels of loans, investments, services and technical assistance within distressed
communities. The Fund also encourages financial assistance to community
1

Amending the Bank Enterprise Act of 1991, 105 Stat. 2308 (1991).

POSTF-147002-10

3

development financial institutions through grants, stock purchases, loans, deposits and
other forms of financial and technical assistance.
The BEA program encourages FDIC-insured financial institutions to open new
savings accounts, provide home mortgage loans, and invest in small businesses in
economically distressed communities. Qualifying deposits must be committed for a
term of at least three years and either be (1) uninsured or (2) insured but provided at an
interest rate that the Fund determines to be materially below market rates.2 72 Fed.
Reg. 189, 194 (Jan. 3, 2007). Distressed community financing activities include
affordable home mortgage loans, affordable housing development loans and project
investments, commercial real estate loans and project investments, and small business
loans. 12 CFR § 1806.103(u). Affordable housing loans finance the purchase or
improvement of a borrower’s primary residence and are secured by such property. 12
CFR § 1806.103(c). Affordable housing development loans finance the acquisition or
development of single or multi-family residential real property where at least sixty
percent of the units are sold or rented to low and moderate-income individuals. 12 CFR
§ 1806.103(b). Commercial real estate loans are used to finance the acquisition,
development or rehabilitation of a building used for commercial purposes. 12 CFR §
1806.103(l). A small business loan is made for commercial or industrial activities to a
business or farm that meets either the eligibility standards of the Small Business
Administration’s Development Company or Investment Company programs or has gross
annual revenues of $1 million or less. 12 CFR § 1806.103(oo).
Calculation of the BEA Payment
Financial institutions apply for a BEA payment on an annual basis. The BEA
payment is based solely on an applicant's increase in equity investment, lending and
deposit activities in distressed communities from the prior award year. A BEA applicant,
such as Taxpayer, calculates and submits to the Fund an estimated award amount as
part of the BEA program application. 12 CFR § 1806.202(a). The estimated award
amount is based upon an award percentage for each category of qualifying activities
multiplied by the increase from the prior award year in the weighted value of such
category of qualifying activities. 12 CFR § 1806.202(c). The categories of qualifying
activities and their corresponding measurement of value are defined in the regulations
and the Notice of Funds Availability (the “NOFA”) for the years at issue. 12 CFR §
1806.201; 72 Fed. Reg. at 194. The Fund establishes the award percentage for each
category of qualifying activities in the NOFA. 12 CFR § 1806.202(b).
If sufficient funding exists for all estimated awards submitted by all BEA
applicants and the applicants meet the other requirements for payment, the actual BEA
payment may be disbursed in the amount as calculated by the BEA applicant. 12 CFR
§ 1806.203(a). However, where insufficient funding exists for all estimated awards
2

A materially below market interest rate is an annual rate that does not exceed 100 percent of the rate on
a U.S. Treasury bill of comparable maturity as of the date of the deposit. 72 Fed. Reg. at 190-91.

POSTF-147002-10

4

submitted, the Fund determines the actual BEA payment to be disbursed to each BEA
applicant based upon the priority ranking for each category of qualifying activities and
the incremental increase in the value of such qualifying activities from the prior award
year. 12 CFR § 1806.203(d). The priority ranking for each category of qualifying
activities is described in the regulations and the NOFA. 12 CFR § 1806.203(c); 72 Fed.
Reg. at 194. The NOFA establishes priority factors for only the distressed community
financing activities category. 72 Fed. Reg. at 194. The NOFA assigns a priority factor
of 3.0 to affordable housing loans and small business loans. Id. The NOFA assigns a
priority factor of 2.0 to affordable housing development loans and commercial real
estate loans. Id. The priority factor is multiplied by the increase in the corresponding
qualified activities from the prior award year to achieve a weighted value. Id. The
weighted value is then multiplied by the appropriate award percentage to calculate the
estimated BEA payment for the qualifying activities.
During the years at issue, the estimated awards submitted by all BEA program
applicants exceeded the actual funding. For the award years *** c and *** d, the award
percentage for qualifying distressed community financing activities engaged in by
Taxpayer during the years at issue was nine percent of the weighted value of the
increase in such qualifying activities from the prior award year. 72 Fed. Reg. at 194.
For the award year *** d, the award percentage for support activities, including deposits
and technical assistance to a community development financial institution, was eighteen
percent of the value of the increase in the qualifying activity from the prior award year.
Id.
Terms and Conditions of the BEA Payment
During *** c, the Fund made BEA payments of approximately $11 million to *** f
banks and thrifts across the country. During *** d, the Fund made BEA payments of
approximately $20 million to *** g banks and thrifts across the country. During the
taxable years *** c and *** d, the BEA payments were not required to be used for any
specific purpose.
The BEA payment is made in the form of a grant. 72 Fed. Reg. at 192. The BEA
payment is unilaterally prescribed by the Fund. 12 CFR § 1806.203(f); 72 Fed. Reg. at
192, 195. The Fund has complete discretion as to the amount and recipient of a BEA
payment. 72 Fed. Reg. at 195. The Fund’s decision with respect to the BEA payment
is final and not appealable. Id. After being selected for a BEA, the applicant must sign
a Notice of Award and Award Agreement prior to the disbursement of the BEA payment
by the Fund. 12 CFR § 1806.300.
Activities of Taxpayer
Among its other activities, Taxpayer, through Sub, makes loans in distressed
communities. During the taxable years *** c and *** d, Taxpayer applied to the Fund for
a BEA based primarily upon its distressed community financing activity, including

POSTF-147002-10

5

affordable housing loans, commercial real estate loans and small business loans in
distressed communities in *** e. For the taxable year *** c, Taxpayer did not supply
information in support of a BEA for the other two qualifying activities, consisting
generally of support activities, including deposits and technical assistance to a
community development financial institution, and financial service activities provided to
low- and moderate-income residents. For the taxable year *** d, Taxpayer engaged in
some support activities in the form of deposits and technical assistance to a community
development financial institution and provided information in support of a BEA for such
activity. Taxpayer did not supply information regarding financial service activities
provided to low- and moderate-income residents for the taxable year *** d.
Taxpayer calculated an estimated BEA payment for each of the years *** c and
*** d in the BEA application that was submitted to the Fund. For each respective year at
issue, the estimated BEA award with respect to Taxpayer’s qualifying distressed
community financing activities was calculated by multiplying the award percentage of
nine percent by the incremental increase in the weighted value of such qualifying
activities for the award year. The weighted value was determined by multiplying the
change in value of the qualifying activity for the award year by the associated priority
factor. The estimated BEA award with respect to Taxpayer’s qualifying equity
investment technical assistance activities was calculated from the incremental increase
in such qualifying activities for the year multiplied by the eighteen percent award
percentage.
After submitting the BEA applications for each of the years *** c and *** d,
Taxpayer had no further communication with the Fund, other than the execution of the
Notice of Award and Award Agreement for each year and receipt of the respective BEA
payment. In *** c, Taxpayer received a BEA payment in the amount of $ *** h from the
Fund. A Form 1099-G was issued by the Fund to Taxpayer in the amount of $ *** h for
the taxable year ended *** a. In *** d, Taxpayer received a BEA payment in the amount
of $ *** i from the Fund. A Form 1099-G was issued by the Fund to Taxpayer in the
amount of $ *** i for the taxable year ended *** b.
Taxpayer used the BEA payments for general expenses and to provide additional
equity investment, lending and deposit activities in distressed communities. Taxpayer
did not use the BEA payments to fund any capital improvements. For financial
accounting purposes, Taxpayer accounted for its receipt of the BEA payments by debit
to its general revenue account and credit to its retained earnings account in the amount
of the BEA payment for each of the years *** c and *** d. For tax purposes, Taxpayer
treated the BEA payments as a nonshareholder capital contribution under section 118
and excluded it from gross income for each of the taxable years ended *** a and *** b.
Taxpayer did not reduce the basis of any assets under section 362(c) with respect to
the BEA payments received during the taxable years *** c and *** d.

POSTF-147002-10

6

DISCUSSION
Section 61 and Treas. Reg. § 1.61-1 provide that gross income means all income
from whatever source derived, unless excluded by law. Section 118(a) provides that, in
the case of a corporation, gross income does not include a contribution to the capital of
the taxpayer. Treas. Reg. § 1.118-1 provides, in part, that section 118 applies to
contributions to capital made by a person other than a shareholder. Section 362(c)(2)
requires a basis reduction in a corporation’s property when the corporation receives
money from a nonshareholder as a contribution to its capital.

History of the Supreme Court’s Jurisprudence
In general, the exclusion from gross income provided under section 118 applies
to subsidies intended as reimbursements for capital expenditures. Edwards v. Cuba
Railroad Co., 268 U.S. 628 (1925). In contrast, payments motivated to guarantee
operating income (or compensate for losses in income) are income, and therefore, not
excludable under section 118. Texas & Pacific Railway v. U.S., 286 U.S. 285 (1932);
Continental Tie & Lumber Co. v. U.S., 286 U.S. 290 (1932).
In addition, the exclusion from gross income provided under section 118 does not
apply to money or property transferred in consideration for goods or services rendered.
In Detroit Edison v. Commissioner, the Supreme Court held that payments by
customers to an electric utility corporation to extend utility service to customers’ homes
were not capital contributions and, instead, constituted taxable income. 319 U.S. 98,
102 (1943). Conversely, payments made by a community group to locate a factory in a
community without an expectation of direct service were held to be capital contributions.
Brown Shoe Co. v. Commissioner, 339 U.S. 583, 591 (1950).
In its most recent case on the subject, the Supreme Court held that “the intent or
motive of the transferor…determined the tax character of the transaction.” U.S. v.
Chicago, Burlington & Quincy R.R., 412 U.S. 401, 411 (1973). The Supreme Court
reasoned that “the decisional distinction between Detroit Edison and Brown Shoe Co.
rested upon the nature of the benefit to the transferor, rather than the transferee”. Id.
The Supreme Court also identified five characteristics of a nonshareholder contribution
to capital: (1) the contribution must become a permanent part of the transferee's
working capital structure; (2) the contribution must not be compensation for specific,
quantifiable service provided; (3) the contribution must be bargained for; (4) the
contributed asset must foreseeably result in benefit to the transferee in an amount
commensurate with its value; and (5) the contributed asset will be ordinarily employed in
or contribute to the production of additional income and value assured in that respect.
Id. at 413.

POSTF-147002-10

7

More Recent Decisions Addressing Transferor Intent or Motive
In U.S. v. Coastal Utilities, Inc., 483 F. Supp. 2d 1232 (S.D. Ga. 2007), aff'd, 514
F.3d 1184 (11th Cir. 2008), the court held that government payments to a
telecommunications provider for services provided in high cost areas were not capital
contributions under section 118. Based upon its analysis of the mechanisms used to
calculate the amount of the payments at issue, the court determined that the purpose of
the payments was to supplement income. Id. The court reasoned that although the
amount of the payments were largely based on investment expenditures, the
calculations also took into consideration revenue requirements and expenses unrelated
to investment expenditures. Id. at 1241-42. The court rejected the taxpayer’s argument
that the government received a direct benefit in return for the payment as “it does not
follow that a government payment is a contribution to capital every time a public
purpose is in some way implicated…all government spending should, theoretically, and
at least indirectly, be for the purpose of benefiting the community.” Id. at 1245. Lastly,
the court reasoned that the payments were intended to provide an enhanced return on
investments previously made, as opposed to payments to make capital investments. Id.
at 1246-48.
A Florida district court recently held that “takeout bonus” payments made by the
State of Florida to insurers for assuming property insurance risks were non-shareholder
contributions to capital and excluded from gross income. Southern Family Insurance
Company v. U.S., No. 8:05-cv-2158-T-30MAP, 2010 WL 4974612 (M.D. Fla. Dec. 1,
2010). The court in Southern Family found as fact that the “takeout bonus” payments to
the insurers for assuming property insurance risks were not based on any consideration
of, or desire to provide, increased revenue or return on the insurers’ investments. Id. at
*1. The court observed that the amount of the “takeout bonus” payments did not
depend on the value of the insured property, the insurance premium, or the insurer’s
expected profit from the policy. Id. The court looked to the applicable Florida statute
authorizing the “takeout bonus” payments in finding that the payments were intended by
the legislature to be contributions to the insurer’s capital, not income. Id. at *6.
Moreover, the evidence established that the insurers and the State of Florida engaged
in negotiations concerning the “takeout bonus” payment arrangements. Id. at *7.
Finally, under the specialized accounting principles applicable to insurance companies,
the taxpayer in Southern Family was required to report the “takeout bonus” payments as
a credit to its capital and surplus account, and not as an item of income or revenue. Id.
at *6.
In AT&T, Inc. v. U.S., No. 09-50651, 2011 WL 9729 (5th Cir. 2011), the court held
that the payments were designed to supplement income. Similar to Coastal Utilities, the
Fifth Circuit in AT&T, Inc. examined the policies and mechanisms used to calculate the
disbursement amounts. In so doing, the Fifth Circuit determined that the payments
were intended to “offset” recipients’ increased cost or lost revenue. Id. at *14. The
court held that under a “transferor intent” analysis of the factors outlined in Chicago,

POSTF-147002-10

8

Burlington & Quincy, supra, the support payments were not intended to be capital
contributions. Id. at *20. The taxpayer failed to demonstrate that it “bargained for” the
payments as the taxpayer merely accepted the unilaterally imposed law and regulations
determining the payments. Id. at *20-21. Further, the taxpayer demonstrated only that
it participated in the development of the underlying payment program through lobbying
and advocacy activities. Id. at *21. The Fifth Circuit also found that the payments were
compensation for services and that the payment program was the conduit for such
compensation. Id. at *21-24. Lastly, the taxpayer failed to demonstrate that the
payments became a permanent part of its working capital structure as the program did
not provide payments exclusively for the specific purpose of making capital
improvements. Id. at *24.
Analysis of the Intent Underlying the BEA Payments
It is our opinion that the BEA payments are not excludable from Taxpayer’s
income as nonshareholder capital contributions under section 118. The criteria for
receipt of an award, the mechanisms used to calculate the amount of the BEA payment
at issue, and the unrestricted use of the funds suggest that the BEA payments are not
properly viewed as nonshareholder capital contributions under section 118.
It is also our opinion that the BEA payments are not intended exclusively for the
specific purpose of making capital improvements. The BEA program placed no
restrictions or limitations on the recipient’s use of the BEA payments received. In
addition, the issuance of a Form 1099-G to Taxpayer by the Fund reflects the intent to
treat the BEA payments as income and not contributions to capital. Further, Taxpayer
did not use the BEA payments to fund any capital improvements or acquire any capital
assets. Instead, Taxpayer used the BEA payments for general expenses and to provide
additional equity investment, lending and deposit activities in distressed communities.
For financial accounting purposes, Taxpayer debited general revenue and credited
retained earnings in the amount of the BEA payments.
We have not identified any evidence to indicate that the BEA payments were
intended to compensate or reimburse Taxpayer solely for any capital investments or
improvements. It is our opinion that based upon the information provided, the Fund's
motivation for making the BEA payment was to supplement Taxpayer's operating
income, thereby creating an incentive for Taxpayer to expand investment, lending and
deposit activities in distressed communities.
We also note that this case is factually distinguishable from Southern Family,
supra. The BEA payments at issue are calculated based upon the increased value of
the applicant’s qualifying activities to provide an incentive for sustained investment,
lending and deposit activities in distressed communities. As reflected in the NOFA,
Taxpayer’s assistance through deposits to a community development financial
institution must be uninsured or provided at an interest rate that is materially below
market rates. This reflects an intent to provide a supplemental return on an investment

POSTF-147002-10

9

with a higher risk (if uninsured) or a lower return (if made at a below market interest
rate). The BEA payments are also distinguishable from Southern Family because
Taxpayer did not have any contact with the Fund or engage in any negotiations with the
Fund. The BEA payments are unilaterally prescribed by the Fund. See 12 CFR §
1806.203(f); 72 Fed. Reg. at 192, 195. Moreover, unlike in Southern Family, Taxpayer
accounted for its receipt of the BEA payments in its financial accounting records by
debiting its general revenue account and crediting its retained earnings account in the
amount of the BEA payment for each of the years *** c and *** d. The taxpayer in
Southern Family was subject to strict accounting requirements and treated the payment
as a capital contribution on its financial statements.
Analysis under Chicago, Burlington & Quincy R.R.
It is also our opinion that Taxpayer does not satisfy four of the five characteristics
of a nonshareholder contribution to capital, as established by the Supreme Court. The
remaining characteristic is immaterial as the BEA payment was made in cash and, thus,
benefitted Taxpayer in the amount of the BEA payment. See TAM 9238007 (June 10,
1992). Therefore, it is our opinion that the BEA payments received by Taxpayer during
the taxable years *** c and *** d are not excluded from gross income under section 118.
First, the BEA payments did not become a permanent part of Taxpayer’s working
capital, nor were the BEA payments used by Taxpayer for the acquisition of any capital
assets. Taxpayer accounted for the receipt of the BEA payments by increasing its
general revenue account. Taxpayer used the BEA payments to pay current operating
expenses. The BEA payment cannot qualify as a contribution to capital where it is used
for operating expenses as any other operating revenue would be used. Texas & Pacific
Railway Co. v. U.S., 286 U.S. 285, 290 (1932). Taxpayer's use of the BEA payments to
pay operating expenses merely subsidized its current operations. Therefore, the BEA
payments did not become a permanent part of Taxpayer’s working capital structure.
Second, the BEA payments were payments for specific services provided. Our
conclusion is based upon the aforementioned criteria established by the Fund for
receipt of a BEA payment, the mechanisms employed to calculate the amount of BEA
payments, the lack of restrictions on the use of the BEA payments by recipients,
Taxpayer’s increase of its general revenue account for receipt of the BEA payments,
and the issuance of Forms 1099-G. As discussed above, it is our opinion that the BEA
payments were intended to supplement Taxpayer’s operating revenue in exchange for
providing banking activities in distressed communities. While a public benefit is clearly
derived from the BEA program, it is our opinion that the BEA program was merely a
conduit by which financial institutions are compensated for qualifying activities in
distressed communities.
Third, there is no evidence of any bargaining relative to the BEA payments. The
amount of the BEA payment is unilaterally prescribed by the Fund without any
negotiation between the parties. The BEA payment is based upon Taxpayer’s increase

POSTF-147002-10

10

in equity investment, lending and deposit activities in distressed communities from the
prior award year. In Chicago, Burlington & Quincy R.R., the Supreme Court held that
government subsidies to construct improvements, including overpasses, crossings and
signage, were not contributions to the taxpayer’s capital as the payments were not in
any real sense bargained for by the taxpayer. 412 U.S. at 413-414. Moreover, the
Fund has complete discretion as to the amount of any BEA payment made to Taxpayer.
Finally, the BEA payments were not employed in or contribute to the production
of additional income. During the taxable years *** c and *** d, the BEA payments could
be used for any purpose and were not exclusively restricted to the acquisition of capital
assets or the making of capital investments. Taxpayer's use of the BEA payments to
pay operating expenses and its failure to invest the BEA payments in any capital assets
precludes the generation of additional income from the BEA payments.
Application of Section 362
Even assuming that Taxpayer could show that the BEA payments satisfy the
requirements for exclusion under section 118, Taxpayer failed to reduce the basis of
any assets in accordance with section 362. If a contribution to capital has been made
under section 118, then the basis of the contributed property in the hands of the
taxpayer must be determined. A contribution of property other than money by a
nonshareholder to the capital of a corporation will result in the property having a basis of
zero. I.R.C. § 362(c)(1). In the event that money is contributed by a nonshareholder,
then any property acquired with the money during the following 12 months shall have its
basis reduced by the amount of the contribution. I.R.C. § 362(c)(2). Here, Taxpayer did
not reduce the basis of any assets under section 362(c) but now argues that it should
have reduced the basis of loans it issued during the years at issue. Notwithstanding the
question of whether Taxpayer can reduce the basis of loans, it is clear that the
Taxpayer did not comply with section 362(c).
For the foregoing reasons, it is our opinion that the BEA payments made to
Taxpayer by the Fund during the taxable years ended *** a and *** b do not satisfy the
requirements to be treated as a nonshareholder contribution to capital under section
118. The criteria for receipt of the BEA payment, the mechanisms used to calculate the
amount of the BEA payment, and the unrestricted use of the BEA funds suggest the
purpose of the BEA payment is to supplement revenue of the recipient for qualified
activities. Further, the BEA payments do not satisfy the characteristics of a
nonshareholder contribution to capital as established by the Supreme Court. Therefore,
the BEA payments are not excluded from Taxpayer’s gross income under section 118.
Accordingly, it is our opinion that BEA payments are includible in Taxpayer’s gross
income in the amount of the BEA payments received during the taxable years ended ***
a and *** b.

POSTF-147002-10

11

This writing may contain privileged information. Any unauthorized disclosure of
this writing may undermine our ability to protect the privileged information. If disclosure
is determined to be necessary, please contact this office for our views.
Please contact me directly at -------------------- if you have any further questions.

STEVEN R. GUEST
Associate Area Counsel
(Large Business & International)
By: _____________________________
Justin D. Scheid
Attorney (Chicago)
(Large Business & International)

cc:

